internal_revenue_service department of the treasury number release date index number legend distributing controlled dsub a controlled sub washington dc person to contact telephone number refer reply to cc corp b06-plr-145472-01 date date controlled sub controlled sub new controlled shareholder shareholder shareholder business a business b date a date b date c state a plr-145472-01 state b year year year r s t u v w aa bb cc this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below summary of facts distributing was incorporated in year in state a and was redomiciled as a state b corporation in year distributing is a publicly traded company with only one class of common_stock outstanding shareholder an individual directly and indirectly owns aa percent of the outstanding_stock of distributing shareholder an individual directly owns bb percent of the outstanding_stock of distributing there are also r institutional shareholders that through various funds and entities own more than percent of distributing’s stock to the best knowledge of distributing the remainder of distributing’s stock is held by less than percent shareholders distributing is the common parent of wholly owned subsidiary corporations that file a consolidated_return for federal_income_tax purposes distributing a holding_company directly owns all of the outstanding_stock of dsub a and controlled distributing conducts business a indirectly through dsub a plr-145472-01 controlled a holding_company was incorporated in year in state b controlled owns all of the outstanding_stock of controlled sub controlled sub and controlled sub controlled conducts business b indirectly through controlled sub financial information has been received indicating that business a as conducted by distributing through dsuba and business b as conducted by controlled through controlled sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years key employees of controlled hold stock_options in distributing controlled wishes to motivate its key employees through an incentive equity participation program tied to the market performance of controlled’s common_stock accordingly distributing proposes the following transaction on date a the authorized capital of controlled was increased to s shares consisting of t shares of common_stock and u shares of preferred_stock the number of outstanding shares of controlled common_stock were subsequently increased on date b to v shares no shares of preferred_stock have been or will be issued the number of shares of common_stock of controlled will be further adjusted immediately prior to the public distribution so as to equal the number of outstanding shares of distributing common_stock on the date of the public distribution pursuant to state law dsub a will convert into a single member llc that will elect not to be treated as a corporation and that is disregarded as an entity separate from its owner for federal_income_tax purposes for federal_income_tax purposes this step will be treated under sec_332 as a complete tax-free_liquidation of dsub a into distributing distributing will distribute all of the shares of stock of controlled to the shareholders of distributing on a pro_rata one-to-one basis the public distribution the management of distributing is not aware of any fractional shares outstanding and it is not expected that fractional shares of controlled stock will be involved in the public distribution distributing will transfer an amount of cash to controlled based upon a determination immediately prior to the proposed spin off of the forecasted operating losses that will be incurred by controlled until operating income is earned together with an amount of cash to cover an average one quarter’s operating_expenses and certain minor assets the transfer of the assets will be in constructive exchange for additional shares of controlled stock distributing also will extend a line of credit to controlled in the amount of approximately t dollars the line of credit will expire on date c at which date all outstanding principal and interest will be due and payable interest on the line of credit will accrue monthly at the prime rate plr-145472-01 of interest controlled will only draw down on this line of credit if it requires part or all of the amount available as consideration for operating_expenses or for an acquisition of a related business controlled will adopt a stock_option plan substantially identical to that of distributing’s all of the employees of controlled will exchange all of their outstanding distributing stock_options solely for new controlled stock_options the controlled stock_options will vest on the same vesting schedule set forth in distributing’s equity participation plan further certain designated officers and key employees will also receive additional controlled stock_options in connection with the transaction the shares of controlled stock subject_to the additional stock_options to be received by the controlled designated officers and key employees plus the number of shares of controlled stock subject_to the controlled stock_options received that are in excess of the number of distributing options exchanged by these officers and key employees will represent in the aggregate at least cc percent of the outstanding shares of stock of controlled on a fully diluted basis controlled has changed its corporate name to new controlled representations a the indebtedness owed by controlled to distributing after the public distribution will not constitute stock_or_securities within the meaning of sec_355 b no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the public distribution except for any indebtedness incurred in the ordinary course of business pursuant to the line of credit or for obligations resulting from arm’s length agreements for shared services or facilities for a brief transitional period c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation d e the five years of financial information submitted on behalf of dsub a is representative of dsub a’s present operations and with regard to dsub a there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled sub is representative of controlled sub 2's present operations and with regard to controlled sub there has been no substantial operational changes since the date of the last financial statements submitted plr-145472-01 f g h i j immediately after the public distribution at least percent of the fair_market_value of the gross assets of controlled will consist of stock and securities of controlled sub which is a controlled_corporation engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the public distribution the gross assets of the active business conducted by dsub a as defined in sec_355 will have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of distributing immediately after the public distribution the gross assets of the active business conducted by controlled sub as defined in sec_355 will have a fair_market_value that is at least percent of the total fair_market_value of the assets of controlled sub following the public distribution distributing will continue the active_conduct of the business previously conducted by dsub a independently and with its separate employees subsequent to the public distribution it is anticipated that dsub a and controlled sub will share a number of administrative services for a transitional period not to exceed w months following the public distribution controlled sub will continue the active_conduct of its business independently and with its separate employees subsequent to the public distribution it is anticipated that dsub a and controlled sub will share a number of administrative services for a transitional period not to exceed w months k l the public distribution is carried out for the corporate business_purpose of enhancing controlled’s ability to motivate reward attract and retain key officers and employees of controlled the public distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the public distribution notwithstanding the foregoing shareholder may in the future determine to dispose_of or purchase any such stock in the normal course of its business as an investment_advisor based upon decisions as to existing market conditions and the needs of investors it represents plr-145472-01 m n o p q there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the public distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the public distribution except in the ordinary course of business however existing or newly formed subsidiaries of distributing or distributing itself or of controlled or controlled itself may at some later date seek to acquire related businesses and some of these acquisitions may be structured as mergers no distributing shareholder or shareholders will hold immediately after the public distribution disqualified_stock within the meaning of sec_355 which constitutes a percent or greater interest in distributing or controlled for purposes of sec_355 immediately after the public distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public distribution for purposes of sec_355 immediately after the public distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public distribution r the public distribution is not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock plr-145472-01 s t u v of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either distributing or controlled distributing will transfer cash and other minor assets to controlled in connection with the public distribution no liabilities are being assumed in connection with the public distribution distributing and controlled neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the public distribution immediately before the public distribution items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled’s stock will be included in income if any immediately before the public distribution see sec_1_1502-19 w subsequent to the public distribution it is anticipated that distributing and controlled will share a number of administrative services for a brief transitional period of up to w months payments made in connection with all other continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length x no two parties to the transaction are investment companies as defined in sec_368 and iv rulings based solely on information submitted and the representations set forth above we rule as follows on the transaction the transfer by distributing to controlled of the cash and minor assets in exchange for the constructive issuance to distributing of stock of controlled followed by the pro_rata distribution by distributing of all of the stock of controlled to the distributing shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to plr-145472-01 controlled in exchange for the stock of controlled sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets of distributing in exchange for stock of controlled sec_1032 the basis of the assets received by controlled will be the same as the basis of the assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the distributing assets received by controlled will include the holding_period during which these assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the pro_rata distribution of the shares of stock of controlled to the distributing shareholders sec_361 no gain_or_loss will be recognized by the distributing shareholders upon their receipt of the controlled common_stock pursuant to the public distribution sec_355 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of the distributing shareholders after the public distribution will be the same as the basis in the distributing common_stock held by the distributing shareholders immediately prior to the public distribution allocated in proportion to the fair market values of the distributing and the controlled common_stock in accordance with sec_358 b and a the holding_period of the controlled common_stock received by the distributing shareholders will in each instance include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that the distributing common_stock is held as a capital_asset on the date of the public distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between controlled and distributing will be made in accordance with sec_1_312-10 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement that a have arisen or will arise for a taxable_period ending before the public distribution or for a taxable_period beginning on or before and ending after the public plr-145472-01 distribution and b will not become fixed and ascertainable until after the public distribution will be treated as occurring immediately before the public distribution following the public distribution controlled and its direct and indirect subsidiaries if any that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be an affiliated_group_of_corporations entitled to file consolidated federal_income_tax returns with controlled as the common parent but if there are any excess loss accounts ela or deferred intercompany_transactions with respect to controlled and controlled_subsidiaries the elas or deferred intercompany_transactions must be taken into income to the extent required immediately before the public distribution caveats no opinion is expressed about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax consequences associated with a b c d the exchange of stock_options in distributing for stock_options in controlled the distribution of additional stock_options to officers and key employees of controlled whether controlled and subsidiaries of controlled may be subject_to sec_1_1502-21 or whether the conversion of dsub a into a single member llc which will elect not to be treated as a corporation and which is disregarded as an entity separate from its owner for federal_income_tax purposes will be treated as a tax-free_liquidation see revproc_2001_3 sec_3 procedural statements the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling letter is directed only to the taxpayer who requested it section plr-145472-01 k provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer branch chief branch associate chief_counsel corporate sincerely yours alfred c bishop jr cc
